           Case 1:20-cr-00073-SPW Document 60 Filed 09/13/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


  UNITED STATES OF AMERICA,                        CR 20-73-BLG-SPW-l


                        Plaintiff,
                                               ORDER SETTING
           vs.                                 SENTENCING

 BRETT WILLIAM JONES,

                        Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on August 26, 2021. United States Magistrate Judge

Timothy J. Cavan entered Findings and Recommendation in this matter on August

26,2021 (Doc. 59). No objections having been filed within fourteen days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 59)are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Thursday,January 20,2022 at 1:30 p.m., in

the James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:20-cr-00073-SPW Document 60 Filed 09/13/21 Page 2 of 4
Case 1:20-cr-00073-SPW Document 60 Filed 09/13/21 Page 3 of 4
Case 1:20-cr-00073-SPW Document 60 Filed 09/13/21 Page 4 of 4
